EXHIBIT The Pooling and Servicing Agreement Exhibit 4.1 Execution Copy CWMBS, INC., Depositor COUNTRYWIDE HOME LOANS, INC., Seller PARK GRANADA LLC, Seller PARK MONACO INC., Seller PARK SIENNA LLC, Seller COUNTRYWIDE HOME LOANS SERVICING LP, Master Servicer and THE BANK OF NEW YORK, Trustee POOLING AND SERVICING AGREEMENT Dated as of March 1, 2008 CHL MORTGAGE PASS-THROUGH TRUST 2008-1 MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2008-1 Table of Contents Page ARTICLE I DEFINITIONS SECTION 1.01. Defined Terms I-1 SECTION 1.02. Certain Interpretive Provisions I-27 ARTICLE II CONVEYANCE OF MORTGAGE LOANS; REPRESENTATIONS AND WARRANTIES SECTION 2.01. Conveyance of Mortgage Loans. II-1 SECTION 2.02. Acceptance by Trustee of the Mortgage Loans. II-4 SECTION 2.03. Representations, Warranties and Covenants of the Sellers andMaster Servicer. II-6 SECTION 2.04. Representations and Warranties of the Depositor as to the Mortgage Loans. II-8 SECTION 2.05. Delivery of Opinion of Counsel in Connection with Substitutions. II-9 SECTION 2.06. Execution and Delivery of Certificates. II-9 SECTION 2.07. REMIC Matters. II-9 SECTION 2.08. Covenants of the Master Servicer. II-10 ARTICLE III ADMINISTRATION AND SERVICING OF MORTGAGE LOANS SECTION 3.01. Master Servicer to Service Mortgage Loans. III-1 SECTION 3.02. Subservicing; Enforcement of the Obligations of Subservicers. III-2 SECTION 3.03. Rights of the Depositor and the Trustee in Respect of the Master Servicer. III-2 SECTION 3.04. Trustee to Act as Master Servicer. III-2 SECTION 3.05. Collection of Mortgage Loan Payments; the Certificate Account; the Distribution Account. III-3 SECTION 3.06. Collection of Taxes, Assessments and Similar Items; Escrow Accounts. III-5 SECTION 3.07. Access to Certain Documentation and Information Regarding the Mortgage Loans. III-6 SECTION 3.08. Permitted Withdrawals from the Certificate Account and the Distribution Account. III-6 SECTION 3.09. Maintenance of Hazard Insurance; Maintenance of Primary Insurance Policies. III-8 SECTION 3.10. Enforcement of Due-on-Sale Clauses; Assumption Agreements. III-9 SECTION 3.11. Realization Upon Defaulted Mortgage Loans; Repurchase of Certain Mortgage Loans. III-10 SECTION 3.12. Trustee to Cooperate; Release of Mortgage Files. III-13 SECTION 3.13. Documents, Records and Funds in Possession of Master Servicer to be Held for the Trustee. III-14 SECTION 3.14. Servicing Compensation. III-15 SECTION 3.15. Access to Certain Documentation. III-15 SECTION 3.16. Annual Statement as to Compliance. III-15 SECTION 3.17. Errors and Omissions Insurance; Fidelity Bonds. III-16 i ARTICLE IV DISTRIBUTIONS AND ADVANCES BY THE MASTER SERVICER SECTION 4.01. Advances. IV-1 SECTION 4.02. Priorities of Distribution. IV-2 SECTION 4.03. [Reserved]. IV-5 SECTION 4.04. Allocation of Realized Losses. IV-5 SECTION 4.05. [Reserved] IV-6 SECTION 4.06. Monthly Statements to Certificateholders. IV-6 SECTION 4.07. Determination of Pass-Through Rates for COFI Certificates. IV-6 SECTION 4.08. Determination of Pass-Through Rates for LIBOR Certificates. IV-7 ARTICLE V THE CERTIFICATES SECTION 5.01. The Certificates. V-1 SECTION 5.02. Certificate Register; Registration of Transfer and Exchange of Certificates. V-1 SECTION 5.03. Mutilated, Destroyed, Lost or Stolen Certificates. V-5 SECTION 5.04. Persons Deemed Owners. V-5 SECTION 5.05. Access to List of Certificateholders’ Names and Addresses. V-6 SECTION 5.06. Maintenance of Office or Agency. V-6 ARTICLE VI THE DEPOSITOR AND THE MASTER SERVICER SECTION 6.01. Respective Liabilities of the Depositor and the Master Servicer. VI-1 SECTION 6.02. Merger or Consolidation of the Depositor or the Master Servicer. VI-1 SECTION 6.03. Limitation on Liability of the Depositor, the Sellers, the Master Servicer and Others. VI-1 SECTION 6.04. Limitation on Resignation of Master Servicer. VI-2 ARTICLE VII DEFAULT SECTION 7.01. Events of Default. VII-1 SECTION 7.02. Trustee to Act; Appointment of Successor. VII-3 SECTION 7.03. Notification to Certificateholders. VII-4 ARTICLE VIII CONCERNING THE TRUSTEE SECTION 8.01. Duties of Trustee. VIII-1 SECTION 8.02. Certain Matters Affecting the Trustee. VIII-2 SECTION 8.03. Trustee Not Liable for Certificates or Mortgage Loans. VIII-3 SECTION 8.04. Trustee May Own Certificates. VIII-3 SECTION 8.05. Trustee’s Fees and Expenses. VIII-3 SECTION 8.06. Eligibility Requirements for Trustee. VIII-3 SECTION 8.07. Resignation and Removal of Trustee. VIII-4 SECTION 8.08. Successor Trustee. VIII-5 SECTION 8.09. Merger or Consolidation of Trustee. VIII-5 SECTION 8.10. Appointment of Co-Trustee or Separate Trustee. VIII-5 SECTION 8.11. Tax Matters. VIII-7 SECTION 8.12. Monitoring of Significance Percentage. VIII-8 ii ARTICLE IX TERMINATION SECTION 9.01. Termination upon Liquidation or Purchase of all Mortgage Loans. IX-1 SECTION 9.02. Final Distribution on the Certificates. IX-1 SECTION 9.03. Additional Termination Requirements. IX-2 ARTICLE X MISCELLANEOUS PROVISIONS SECTION 10.01. Amendment. X-1 SECTION 10.02. Recordation of Agreement; Counterparts. X-2 SECTION 10.03. Governing Law. X-2 SECTION 10.04. Intention of Parties. X-2 SECTION 10.05. Notices. X-4 SECTION 10.06. Severability of Provisions. X-5 SECTION 10.07. Assignment. X-5 SECTION 10.08. Limitation on Rights of Certificateholders. X-5 SECTION 10.09. Inspection and Audit Rights. X-6 SECTION 10.10. Certificates Nonassessable and Fully Paid. X-6 SECTION 10.11. [Reserved] X-6 SECTION 10.12. Protection of Assets. X-6 ARTICLE XI EXCHANGE ACT REPORTING SECTION 11.01. Filing Obligations. XI-1 SECTION 11.02. Form 10-D Filings. XI-1 SECTION 11.03. Form 8-K Filings. XI-2 SECTION 11.04. Form 10-K Filings. XI-2 SECTION 11.05. Sarbanes-Oxley Certification. XI-2 SECTION 11.06. Form 15 Filing. XI-3 SECTION 11.07. Report on Assessment of Compliance and Attestation. XI-3 SECTION 11.08. Use of Subservicers and Subcontractors. XI-4 SECTION 11.09. Amendments. XI-5 SECTION 11.10. Reconciliation of Accounts. XI-5 SCHEDULES Schedule I Mortgage Loan Schedule S-I-1 Schedule II-A Representations and Warranties of Countrywide S-II-A-1 Schedule II-B Representations and Warranties of Park Granada S-II-B-1 Schedule II-C Representations and Warranties of Park Monaco Inc. S-II-C-1 Schedule II-D Representations and Warranties of Park Sienna LLC S-II-D-1 Schedule III-A Representations and Warranties of Countrywide as to the Mortgage Loans S-III-A-1 Schedule III-B Representations and Warranties of Countrywide as to the Countrywide Mortgage Loans S-III-B-1 Schedule III-C Representations and Warranties of Park Granada as to the Park Granada Mortgage Loans S-III-C-1 Schedule III-D Representations and Warranties of Park Monaco Inc. as to the Park Monaco Inc. Mortgage Loans S-III-D-1 Schedule III-E Representations and Warranties of Park Sienna LLC as to the Park Sienna LLC Mortgage Loans S-III-E-1 iii Schedule IV Representations and Warranties of the Master Servicer S-IV-1 Schedule V Principal Balance Schedules (if applicable) S-V-1 Schedule VI Form of Monthly Master Servicer Report S-VI-I iv EXHIBITS Exhibit A: Form of Senior or Exchangeable Certificate (excluding Notional Amount Certificates) A-1 Exhibit B: Form of Subordinated Certificate B-1 Exhibit C-1: Form of Class A-R Certificate C-1-1 Exhibit C-2: [Reserved] C-2-1 Exhibit C-3: [Reserved] C-3-1 Exhibit C-4: [Reserved] C-4-1 Exhibit D: Form of Notional Amount Certificate D-1 Exhibit E: Form of Reverse of Certificates E-1 Exhibit F-1: Form of Initial Certification of Trustee F-1-1 Exhibit F-2: [Reserved] F-2-1 Exhibit G-1: Form of Delay Delivery Certification of Trustee G-1-1 Exhibit G-2: [Reserved] G-2-1 Exhibit H-1: Form of Final Certification of Trustee H-1-1 Exhibit H-2: [Reserved] H-2-1 Exhibit I: Form of Transfer Affidavit I-1 Exhibit J-1: Form of Transferor Certificate (Residual) J-1-1 Exhibit J-2: Form of Transferor Certificate (Private) J-2-1 Exhibit K: Form of Investment Letter [Non-Rule 144A] K-1 Exhibit L-1: Form of Rule 144A Letter L-1-1 Exhibit L-2: [Reserved] L-2-1 Exhibit M: Form of Request for Release (for Trustee) M-1 Exhibit N: Form of Request for Release of Documents (Mortgage Loan - Paid in Full, Repurchased and Replaced) N-1 Exhibit O: [Reserved] O-1 Exhibit P: [Reserved] P-1 Exhibit Q: Standard & Poor’s LEVELS® Version 6.3 Glossary Revised, Appendix E Q-1 Exhibit R: [Reserved] R-1 Exhibit S-1: [Reserved] S-1-1 Exhibit S-2: [Reserved] S-2-1 Exhibit T: [Reserved] T-1 Exhibit U: Form of Monthly Statement U-1 Exhibit V-1: Form of Performance Certification (Subservicer) V-1-1 Exhibit V-2: Form of Performance Certification (Trustee) V-2-1 Exhibit W: Form of Servicing Criteria to be Addressed in Assessment of Compliance Statement W-1 Exhibit X: List of Item 1119 Parties X-1 Exhibit Y: Form of Sarbanes-Oxley Certification (Replacement of Master Servicer) Y-1 v THIS POOLING AND SERVICING AGREEMENT, dated as of March 1, 2008, among CWMBS, INC., a Delaware corporation, as depositor (the “Depositor”), COUNTRYWIDE HOME LOANS, INC. (“Countrywide”), a New York corporation, as a seller (a “Seller”), PARK GRANADA LLC (“Park Granada”), a Delaware limited liability company, as a seller (a “Seller”), PARK MONACO INC. (“Park Monaco”), a Delaware corporation, as a seller (a “Seller”), PARK SIENNA LLC (“Park Sienna”), a Delaware limited liability company, as a seller (a “Seller”), COUNTRYWIDE HOME LOANS SERVICING LP, a Texas limited partnership, as master servicer (the “Master Servicer”), and THE BANK OF NEW YORK, a banking corporation organized under the laws of the State of New York, as trustee (the “Trustee”). WITNESSETH THAT In consideration of the mutual agreements herein contained, the parties hereto agree as follows: PRELIMINARY STATEMENT The Depositor is the owner of the Trust Fund that is hereby conveyed to the Trustee in return for the Certificates. For federal income tax purposes, the Trust Fund will consist of two real estate mortgage investment conduits (each a “REMIC” or, in the alternative, the “Subsidiary REMIC” and the “Master REMIC,” respectively). Each Certificate, other than the Class A-R Certificate, will represent ownership of one or more regular interests in the Master REMIC for purposes of the REMIC Provisions. The Class A-R Certificate will represent ownership of the sole class of residual interest in the Subsidiary REMIC and the Master REMIC.The Master REMIC will hold as assets the several classes of uncertificated Subsidiary REMIC Interests (other than the Class SR-A-R Interest).The Subsidiary REMIC will hold as assets all property of the Trust Fund.Each Subsidiary REMIC Interest (other than the Class SR-A-R Interest) is hereby designated as a regular interest in the Subsidiary REMIC .The latest possible maturity date of all REMIC regular interests created herein shall be the Latest Possible Maturity Date. The following table sets forth characteristics of the Master REMIC Certificates, together with the minimum denominations and integral multiples in excess thereof in which such Classes shall be issuable (except that one Residual Certificate representing the Tax Matters Person Certificate may be issued in a different amount): Class Designation Initial Class Certificate Balance Pass-Through Rate (per annum) Minimum Denomination Integral Multiples in Excess of Minimum Class A-1 $9,771,000 6.00% $25,000 $1 Class A-2 $95,000,000 5.50% $25,000 $1 Class A-3 $11,712,500(1) 6.00% $25,000(3) $1(3) Class A-4 $44,069,600 5.50% $25,000 $1 Class A-5 $1,480,400 5.50% $25,000 $1 Class X $149,182870(1) (2) $25,000(3) $1(3) Class PO $705,243 (4) $25,000 $1 Class A-R (5) $100 6.00% (6) (6) Class M $4,441,900 6.00% $25,000 $1 Class B-1 $2,019,000 6.00% $25,000 $1 Class B-2 $1,211,500 6.00% $25,000 $1 Class B-3 $1,049,900 6.00% $100,000 $1 Class B-4 $969,200 6.00% $100,000 $1 Class B-5 $807,684.42 6.00% $100,000 $1 (1) This Class of Certificates is a Class of Notional Amount Certificates, will have no Class Certificate Balance and will bear interest on its Notional Amount. (2) The Pass-Through Rate for the Class X Certificates for the Interest Accrual Period for any Distribution Date will equal the excess of (a) the weighted average of the Adjusted Net Mortgage Rates of the Non-Discount Mortgage Loans, weighted on the basis of the Stated Principal Balances thereof as of the Due Date in the preceding calendar month (after giving effect to Principal Prepayments received in the Prepayment Period related to such prior Due Date), over (b) 6.00%.The Pass-Through Rate for the Class X Certificates for the Interest Accrual Period for the first Distribution Date is 0.5930% per annum. (3) Minimum denomination is based on the Notional Amount of such Class. (4) This Class of Certificates is a Class of Principal Only Certificates and will not receive any distributions of interest. (5) The Class A-R Certificates represent the sole Class of residual interest in the Master REMIC. (6) The Class A-R Certificate shall be issued as two certificates in fully registered certificated form with an aggregate Certificate Balance of $100. 2 The following table specifies the class designation, interest rate, and principal amount for each class of Subsidiary REMIC Interests: Subsidiary REMIC Interest Initial Principal Balance Interest Rate Corresponding Certificates SR-A-1 $ 9,771,000 6.00 % Class A-1 SR-A-2 $ 95,000,000 6.00 % Class A-2, Class A-3(1) SR-A-4 $ 44,069,600 6.00 % Class A-4, Class A-3(1) SR-A-5 $ 1,480,400 6.00 % Class A-5, Class A-3(1) SR-PO $ 705,243 (2 ) Class PO SR-X (3 ) (4 ) Class X SR-$100 $ 100 6.00 % Class A-R SR-M $ 4,441,900 6.00 % Class M SR-B-1 $ 2,019,000 6.00 % Class B-1 SR-B-2 $ 1,211,500 6.00 % Class B-2 SR-B-3 $ 1,049,900 6.00 % Class B-3 SR-B-4 $ 969,200 6.00 % Class B-4 SR-B-5 $ 807,684.42 6.00 % Class B-5 SR-A-R (5 ) (5 ) N/A (1) For each Distribution Date, the Class A-3 Certificates is entitled to a specified portion of the interest payable to the Class SR-A-2 Subsidiary Interest, the Class SR-A-4 Subsidiary Interest and the Class SR-A-5 Subsidiary Interest.Specifically, for each Distribution Date the Class A-3 Certificates is entitled to interest payable on these Subsidiary Interests as a rate equal to 0.50% per annum. (2) This Subsidiary REMIC Interest will be a principal only Interest and will not be entitled to receive any distributions of interest. (3) This Subsidiary REMIC Interest will be an interest only Interest and will not be entitled to receive any distributions of principal. (4) The Class SR-X Subsidiary Interest is entitled to receive on each Distribution Date a specified portion of the interest payable on each Non-Discount Mortgage Loan equal to all of the interest payable on such mortgage loan in excess of an Adjusted Net Mortgage Rate of 6.00%. (5) The SR-A-R is the sole Class of residual interest in the Subsidiary REMIC.It pays no interest or principal. On each Distribution Date, the Available Funds shall be distributed with respect to the Subsidiary REMIC interests in the following manner: (1)Interest is to be distributed with respect to each Subsidiary REMIC Regular Interest at the rate, or according to the formulas, described above; and (2)Principal is to be distributed with respect to each Subsidiary REMIC Interest in the same manner and in the same amount as principal is distributed with respect to each Subsidiary REMIC Regular Interest’s Corresponding Class or Classes of Certificates. 3 On each Distribution Date, Realized Losses (and increases in principal balances attributable to Subsequent Recoveries) shall be allocated among the Subsidiary REMIC Interests in the same manner that Realized Losses (and increases in Class Certificate Balances attributable to Subsequent Recoveries) are allocated among each Subsidiary REMIC Interest’s Corresponding Class or Classes of Certificates. 4 Set forth below are designations of Classes or Components of Certificates and other defined terms to the categories used herein: Accretion Directed Certificates None. Accretion Directed Components None. Accrual Certificates None. Accrual Components. None. Book-Entry Certificates. All Classes of Certificates other than the Physical Certificates. COFI Certificates. None. Combined Certificates None. Component Certificates. None. Components. For purposes of calculating distributions of principal and/or interest, the Component Certificates, if any, will be comprised of multiple payment components having the designations, Initial Component Balances or Notional Amounts, as applicable, and Pass-Through Rates set forth below: Designation Initial Component Balance Pass-Through Rate N/A N/A N/A Delay Certificates All interest-bearing Classes of Certificates other than the Non-Delay Certificates, if any. ERISA-Restricted Certificates. The Residual Certificates and Private Certificates; until an ERISA-Qualifying Underwriting has occurred with respect to such Class, the Class A-1, Class PO, Class X, Class M, Class B-1 and Class B-2 Certificates; and any Certificate of a Class that does not have or no longer has a rating of at least BBB- or its equivalent from at least one Rating Agency. Floating Rate Certificates. None. Inverse Floating Rate Certificates. None. LIBOR Certificates. Floating Rate Certificates and Inverse Floating Rate Certificates. Non-Delay Certificates. LIBOR Certificates. Notional Amount Certificates. Class A-3 and Class X Certificates. Notional Amount Components None. Offered Certificates. All Classes of Certificates other than the Private Certificates. Physical Certificates. Private Certificates and the Residual Certificates. Planned Principal Classes. None. Principal Only Certificates. Class PO Certificates. Private Certificates. Class B-3, Class B-4 and Class B-5 Certificates. Rating Agencies. Moody’s and S&P. Regular Certificates. All Classes of Certificates, other than the Residual Certificates. Residual Certificates. Class A-R Certificates. Senior Certificates. Class A-1, Class A-2, Class A-3, Class A-4, Class A-5, Class A-R, Class X and Class PO Certificates. Subordinated Certificates. ClassM, ClassB-1, ClassB-2, ClassB-3, ClassB-4 and ClassB-5 Certificates. Targeted Principal Classes. None. Underwriter Deutsche Bank Securities Inc. (Senior). With respect to any of the foregoing designations as to which the corresponding reference is “None,” all defined terms and provisions herein relating solely to such designations shall be of no force or effect, and any calculations herein incorporating references to such designations shall be interpreted without reference to such designations and amounts.Defined terms and provisions herein relating to statistical rating agencies not designated above as Rating Agencies shall be of no force or effect. 2 ARTICLE I DEFINITIONS SECTION 1.01. Defined Terms Whenever used in this Agreement, the following words and phrases, unless the context otherwise requires, shall have the following meanings: Account: Any Escrow Account, the Certificate Account, the Distribution Account or any other account related to the Trust Fund or the Mortgage Loans. Accretion Directed Certificates:As specified in the Preliminary Statement. Accretion Direction Rule:Not applicable. Accrual Amount:With respect to any Class of Accrual Certificates and any Distribution Date prior to the Accrual Termination Date, the amount allocable to interest on such Class of Accrual Certificates with respect to such Distribution Date pursuant to Section 4.02(a)(ii). Accrual Certificates:As specified in the Preliminary Statement. Accrual Components:As specified in the Preliminary Statement. Accrual Termination Date:Not applicable. Additional Designated Information:As defined in Section Adjusted Mortgage Rate:As to each Mortgage Loan, and at any time, the per annum rate equal to the Mortgage Rate less the Master Servicing Fee Rate. Adjusted Net Mortgage Rate:As to each Mortgage Loan, and at any time, the per annum rate equal to the Mortgage Rate less the Expense Rate.For purposes of determining whether any Substitute Mortgage Loan is a Discount Mortgage Loan or a Non-Discount Mortgage Loan and for purposes of calculating the applicable PO Percentage and the applicable Non-PO Percentage, each Substitute Mortgage Loan shall be deemed to have an Adjusted Net Mortgage Rate equal to the Adjusted Net Mortgage Rate of the Deleted Mortgage Loan for which it is substituted.For purposes of determining whether any Modified Mortgage Loan is a Discount Mortgage Loan or a Non-Discount Mortgage Loan and for purposes of calculating the applicable PO Percentage and the applicable Non-PO Percentage, each Modified Mortgage Loan shall be deemed to have an Adjusted Net Mortgage Rate equal to the Adjusted Net Mortgage Rate of that Mortgage Loan prior to such modification. Advance:The payment required to be made by the Master Servicer with respect to any Distribution Date pursuant to Section 4.01, the amount of any such payment being equal to the sum of (a) the aggregate of payments of principal and interest (net of the Master Servicing Fee) on the Mortgage Loans that were due on the related Due Date and not received by the Master Servicer as of the close of business on the related Determination Date and (b) the aggregate of payments of principal and interest on each Mortgage Loan as to which the related Mortgaged Property is an REO Property (net of any net income from such REO Property), in each case less the aggregate amount of any such delinquent payments that the Master Servicer has determined would constitute a Nonrecoverable Advance, if advanced. I-1 Aggregate Planned Balance:With respect to any group of Planned Principal Classes or Components and any Distribution Date, the amount set forth for such group for such Distribution Date in Schedule V hereto. Aggregate Scheduled Balance:With respect to any group of Scheduled Principal Classes or Components and any Distribution Date, the amount set forth for such group for such Distribution Date in Schedule V hereto. Aggregate Targeted Balance:With respect to any group of Targeted Principal Classes or Components and any Distribution Date, the amount set forth for such group for such Distribution Date in Schedule V hereto. Agreement:This Pooling and Servicing Agreement and all amendments or supplements hereto. Allocable Share:As to any Distribution Date and any Mortgage Loan (i) with respect to the Class PO Certificates, zero, (ii) with respect to the Class X Certificates, (a) the ratio that the excess, if any, of the Adjusted Net Mortgage Rate with respect to such Mortgage Loan, over the Required Coupon bears to such Adjusted Net Mortgage Rate or (b) if the Adjusted Net Mortgage Rate with respect to such Mortgage Loan does not exceed the Required Coupon, zero` and (iii) with respect to each other Class of Certificates the product of (a) the lesser of (I) the ratio that the Required Coupon bears to the Adjusted Net Mortgage Rate of such Mortgage Loan and (II) one, multiplied by (b) the ratio that the amount calculated with respect to such Distribution Date for such Class pursuant to clause (i) of the definition of Class Optimal Interest Distribution Amount (without giving effect to any reduction of such amount pursuant to Section 4.02(d)) bears to the amount calculated with respect to such Distribution Date for each Class of Certificates pursuant to clause (i) of the definition of ClassOptimal Interest Distribution Amount (without giving effect to any reduction of such amount pursuant to Section 4.02(d)). Amount Available for Senior Principal:As to any Distribution Date, Available Funds for such Distribution Date, reduced by the aggregate amount distributable (or allocable to the Accrual Amount, if applicable) on such Distribution Date in respect of interest on the Senior Certificates pursuant to Section 4.02(a)(ii). Amount Held for Future Distribution:As to any Distribution Date, the aggregate amount held in the Certificate Account at the close of business on the related Determination Date on account of (i) Principal Prepayments received after the related Prepayment Period and Liquidation Proceeds and Subsequent Recoveries received in the month of such Distribution Date and (ii) all Scheduled Payments due after the related Due Date. Applicable Credit Support Percentage:As defined in Section 4.02(e). Appraised Value:With respect to any Mortgage Loan, the Appraised Value of the related Mortgaged Property shall be: (i) with respect to a Mortgage Loan other than a Refinancing Mortgage Loan, the lesser of (a) the value of the Mortgaged Property based upon the appraisal made at the time of the origination of such Mortgage Loan and (b) the sale price of the Mortgaged Property at the time of the origination of such Mortgage Loan; (ii) with respect to a Refinancing Mortgage Loan other than a Streamlined Documentation Mortgage Loan, the value of the Mortgaged Property based upon the appraisal made at the time of the origination of such Refinancing Mortgage Loan; and (iii) with respect to a Refinancing Mortgage Loan that is a Streamlined Documentation Mortgage Loan, (a) if the loan-to-value ratio with respect to the Original Mortgage Loan at the time of the origination thereof was 80% or less and the loan amount of the new mortgage loan is $650,000 or less, the value of the Mortgaged I-2 Property based upon the appraisal made at the time of the origination of the Original Mortgage Loan; provided that the value of such Mortgaged Property has not declined, as determined by an automated valuation model approved by Countrywide, (b) if the loan-to-value ratio with respect to the Original Mortgage Loan at the time of the origination thereof was greater than 80% or the loan amount of the new loan being originated is greater than $650,000, the value of the Mortgaged Property based upon the appraisal (which may be a drive-by appraisal) made at the time of the origination of such Streamlined Documentation Mortgage Loan, and (c) if the loan amount of the new mortgage loan is greater than $1,000,000 but less than or equal to $3,000,000, the value of the Mortgaged Property based upon an appraisal and a review appraisal made at the time ofthe origination of such Streamlined Documentation Mortgage Loan. Available Funds:As to any Distribution Date, the sum of (a) the aggregate amount held in the Certificate Account at the close of business on the related Determination Date, including any Subsequent Recoveries, net of the Amount Held for Future Distribution and net of amounts permitted to be withdrawn from the Certificate Account pursuant to clauses (i)–(viii), inclusive, of Section 3.08(a) and amounts permitted to be withdrawn from the Distribution Account pursuant to clauses (i)–(v) inclusive of Section 3.08(b), (b) the amount of the related Advance and (c) in connection with Defective Mortgage Loans, as applicable, the aggregate of the Purchase Prices and Substitution Adjustment Amounts deposited on the related Distribution Account Deposit Date. Bankruptcy Code:The United States Bankruptcy Reform Act of 1978, as amended. Book-Entry Certificates:As specified in the Preliminary Statement. Business Day:Any day other than (i) a Saturday or a Sunday, or (ii) a day on which banking institutions in the City of New York, New York, or the States of California or Texas or the city in which the Corporate Trust Office of the Trustee is located are authorized or obligated by law or executive order to be closed. Capitalized Advance:With respect to any Mortgage Loan, any Advance or Servicing Advance that was made after the Closing Date and added to the unpaid principal balance of that Mortgage Loan in connection with a modification of the related Mortgage Note. Capitalized Interest Account: Not applicable. Certificate:Any one of the Certificates executed by the Trustee in substantially the forms attached hereto as exhibits. Certificate Account:The separate Eligible Account or Accounts created and maintained by the Master Servicer pursuant to Section 3.05 with a depository institution, initially Countrywide Bank, FSB, in the name of the Master Servicer for the benefit of the Trustee on behalf of Certificateholders and designated “Countrywide Home Loans Servicing LP, in trust for the registered holders of CHL Mortgage Pass-Through Trust 2008-1, Mortgage Pass-Through Certificates, Series 2008-1.” Certificate Balance:With respect to any Certificate (other than a Notional Amount Certificate) at any date, the maximum dollar amount of principal to which the Holder thereof is then entitled hereunder, such amount being equal to the Denomination thereof (A) plus any increase in the Certificate Balance of such Certificate pursuant to Section 4.02 due to the receipt of Subsequent Recoveries, (B) minus the sum of (i) all distributions of principal previously made with respect thereto and (ii) all Realized Losses allocated thereto and, in the case of any Subordinated Certificates, all other reductions in Certificate Balance previously allocated thereto pursuant to Section 4.04 and (C) in the case I-3 of any Class of Accrual Certificates, increased by the Accrual Amount added to the Class Certificate Balance of such Class prior to such date.The Notional Amount Certificates have no Certificate Balances. Certificate Owner:With respect to a Book-Entry Certificate, the Person who is the beneficial owner of such Book-Entry Certificate.For the purposes of this Agreement, in order for a Certificate Owner to enforce any of its rights hereunder, it shall first have to provide evidence of its beneficial ownership interest in a Certificate that is reasonably satisfactory to the Trustee, the Depositor, and/or the Master Servicer, as applicable. Certificate
